Citation Nr: 0417666	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-10 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July to September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that denied the veteran's claim of 
entitlement to service connection for a right knee 
disability.  The veteran disagreed with this decision, in 
September 2000.  In a statement of the case issued to the 
veteran and his service representative in July 2002, the RO 
concluded that no change was warranted in the denial of this 
claim.  The veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) later that same month.  In 
supplemental statements of the case issued to the veteran and 
his service representative in October 2003 and February 2004, 
the RO again concluded that no change was warranted in the 
denial of this claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the Board observes that the veteran 
essentially contends on appeal that his service medical 
records demonstrate that he incurred a right knee injury 
during service that led to his current right knee disability.  
However, the veteran's claims folder does not contain a 
complete copy of his service medical records.  It appears 
from a review of multiple VA Form 3101's contained in the 
veteran's claims folder that his service medical records are 
unavailable and may have been destroyed in the July 1973 fire 
at the National Personnel Records Center (NPRC).  
Specifically, NPRC notified the RO in July 1999 that the 
veteran's service medical records were not located at that 
facility.  In a Deferred Rating Decision dated in October 
1999, the RO concluded that the veteran's service medical 
records had been destroyed in the July 1973 fire at NPRC and 
were unavailable for review.  The RO then submitted a second 
request to NPRC for the veteran's medical records in March 
2000.  NPRC notified VA in September 2000 that the veteran's 
clinical record(s) was being mailed to the RO, although a 
copy of this response was not associated with the veteran's 
claims folder until February 2004.  Additionally, there is a 
handwritten note on the most recent response from NPRC, 
presumably from someone at the RO, indicating that the 
service medical records could not be located.  The response 
from NPRC associated with the folder in February 2004 
suggests that a clinical record(s) was available, and was 
being mailed; however, it appears that the RO never received 
the record, or it was otherwise lost.  Therefore, the Board 
is of the opinion that another request should be made to 
obtain any clinical records available, in the hope that the 
service department has a copy of the clinical record(s) 
purportedly mailed to the RO.  

Additionally, the Board notes that the veteran submitted 
several authorization forms (VA Form 21-4142) for the release 
of information from several physicians, in March and May 
2003.  However, it does not appear that any attempt to obtain 
the medical records from the physicians (who had not already 
provided statements) has been made.  

Accordingly, this case is REMANDED for the following actions:


1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159 (2003).  The veteran should be 
asked to submit any evidence he has that 
might pertain to his claim, which has not 
already been submitted.

2.  The RO should obtain current 
authorization from the veteran for the 
release of information for records from 
Dr. P., Dr. D.G., Dr. A.L., and Dr. R.L., 
listed on the VA Form 21-4142 received on 
March 19, 2003.  If the veteran responds, 
the records should be requested.  If no 
such records can be located, the RO 
should document this fact in the 
veteran's claims folder.

3.  The RO should contact the National 
Personnel Records Center (NPRC) and again 
request clinical records and sick/morning 
reports, specifying that the clinical 
record referred to as being mailed in the 
September 2000 response was not received.  
If no records can be located, then the RO 
should obtain specific confirmation of 
this fact and document it in the 
veteran's claims folder.

4.  Thereafter, the RO should re-
adjudicate the veteran's claim of 
entitlement to service connection for a 
right knee disability in light of all 
relevant evidence and pertinent legal 
authority.  The RO should provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

5.  If the determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

